i          i        i                                                                               i       i        i




                                     MEMORANDUM OPINION


                                              No. 04-08-00878-CV

                                             IN RE John TORRES

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: December 17, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 3, 2008, relator filed a petition for writ of mandamus.2 The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, relator’s petition for writ of mandamus is denied. See TEX . R. APP . P. 52.8(a).



                                                                PER CURIAM




           1
         … This proceeding arises out of Cause No. 2008-CI-03519, styled In the Matter of the Marriage of Jennifer
Torres and John Torres and In the Interest of J.T. III, J.T., and J.T., Children, pending in the 73rd Judicial District
Court, Bexar County, Texas.

           2
          … Torres’s original proceeding relates to the trial court’s purported failure to rule on his motion to provide
testimony at his divorce proceeding. Although Torres labeled his original proceeding as a petition for writ of habeas
corpus — a procedural vehicle not applicable to the underlying civil matter — we construe Torres’s filing as a petition
for writ of mandamus.